DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Kobayashi (2009/0322968).
Kobayashi discloses a projection system comprising:
An inertial measurement section (accelerometer sensor 105);
 A correction section (103) to correct posture deviation (inclination) based on a measurement value in which a geometric-corrected image based upon the inertial measurement section [0028];
A distortion corrector (103A) corrected the position (shift) and size of the image an transmits the corrected information to the projector to project the corrected image.
Re claims 2-3, the  image is continuously evaluated (delayed).
Re claims 4-6, the position correction corrects a position shift in the image.  Both the projector and imager operate continuously on a “delay”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (2013/0314388) in view of Kobayashi
Oda discloses an image processing system comprising a correction section configured to correct an input image and generate a corrected image on a basis of posture estimation information regarding a projector,
a corresponding point detection section (112) configured to match a captured image generated by capturing a projected image that is an image in which the corrected image generated by the correction section is projected from the projector with the corrected image and detect a corresponding point, and
a posture estimation section [0066] configured to perform a  posture estimation of the projector and generate the posture
estimation information on a basis of the corresponding point detected by the corresponding point detection section; 
	Oda does not teach an inertial measuring section on the projector.
Kobayashi teaches a projection system comprising:
a projector (201) with an inertial measurement section (accelerometer sensor 105) and a delay compensation based on continuous monitoring section configured to correct a posture deviation due to a delay regarding any one of the corresponding point detection section, the posture estimation section, and the correction section on a basis of a measurement value of the inertial measuring section , wherein the delay regarding any one of the corresponding point detection section, the posture estimation section, and the correction section includes a transmission delay or a processing delay Wherein the delay compensation section performs correction to shift in a direction of eliminating the posture deviation , wherein the delay compensation section compensates an exposure delay of an imaging section that captures the projected image , wherein the delay compensation section compensates a delay that is caused in the projector.
It would have been obvious to one skilled in the art to modify the system of Oda by the use of a projector with inertial measuring means , as taught by Kobayashi in order to correct for both the relative relationship between the projector and detected image as well as to compensate for movement of the projector causing blurring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd